Case 5:20-cv-01885-HNJ Document 1 Filed 11/25/20 Page 1 of 7            FILED
                                                               2020 Nov-25 PM 12:31
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 5:20-cv-01885-HNJ Document 1 Filed 11/25/20 Page 2 of 7
Case 5:20-cv-01885-HNJ Document 1 Filed 11/25/20 Page 3 of 7
Case 5:20-cv-01885-HNJ Document 1 Filed 11/25/20 Page 4 of 7
Case 5:20-cv-01885-HNJ Document 1 Filed 11/25/20 Page 5 of 7
Case 5:20-cv-01885-HNJ Document 1 Filed 11/25/20 Page 6 of 7
Case 5:20-cv-01885-HNJ Document 1 Filed 11/25/20 Page 7 of 7
